Title: From John Quincy Adams to Catherine Nuth Johnson, 24 August 1811
From: Adams, John Quincy
To: Johnson, Catherine Nuth



My Dear Madam,
St: Petersburg 24. Augst. 1811.

I wrote you the letter of which a copy is enclosed on the very day of my dear wife’s confinement.—I sent it under cover to the Secretary of State, by Mr. Richard Willing who sailed in the Bengal for Philadelphia.—He has been gone only two or three days, so that the copy may perhaps reach you sooner than the original
I ought in it to have acknowledged the receipt of your favour of 1. April, enclosing a letter for Catherine, and which had come to hand nearly three weeks sooner than that of 1. March.—We have since heard from you untill late in April, and of you, untill nearly the last of May.—With my last dispatch to the Secretary of State I enclosed a letter for you from Catherine.
The day after my wife’s confinement She was extremely ill, but since then has had a hitherto a better getting up than she has been accustomed to.—She has not yet left her chamber, but is now as well as we can expect, with a fair prospect of a speedy recovery. The child has enjoyed perfect health—They say She looks to much like her father to be handsome. I am not yet informed, what is to be her name—I hope her Mother’s.
I am Dear Madam, faithfully your’s.
